     David W. Hodges (admitted pro hac vice)
1
     dhodges@kennedyhodges.com
2    KENNEDY HODGES, LLP
     Texas State Bar No. 00796765
3    4409 Montrose Blvd., Suite 200
     Houston, Texas 77006
4
     Telephone: (713) 523-0001
5    Facsimile: (713) 523-1116

6    LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
7
8    LOCAL COUNSEL:
     Krista N. Albregts
9    Krista.albregts@gmail.com
     Nevada State Bar No. 13301
10   2301 Green Mountain Court
     Las Vegas, Nevada 89135
11
12                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
13
     CORISSA JONES, et. al.,                        )   No. 2:15-cv-01382-RFB-CWH
14                                                  )
                  Plaintiff,                        )
15                                                  )   JOINT STIPULATION OF DISMISSAL
     v.                                             )   WITHOUT PREJUDICE UNDER RULE
16                                                  )   41(a)(1)
                                                    )
17   SHAC, LLC, D/B/A SHAPPHIRE                     )
     GENTLEMEN’S CLUB, et. al.,                     )
18
                                                    )
19                Defendants.                       )

20           Pursuant to Rule 41, the parties jointly stipulate that the following Opt-In Plaintiffs’

21   claims are dismissed without prejudice:

22        1. Christine Abbott (Category 1)
23
          2. Stacy Van Dorpe (Category 2)
24
          3. Diana Brody (Category 2)
25
26        4. Delilah Diaz (Category 1)

27        5. Richana Aguilar (Category 1)

28

                                                 1
                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
        6. Amber Danna (Category 2)
1
2       7. Laura Chao (Category 2)

3       8. Melissa Gonzalez (Category 2)
4    The parties are dismissing the above-referenced claims because the Plaintiffs no longer wish to
5    pursue their claims. Because this stipulation is being filed under Rule 41(a)(1)(A)(ii), no further
6    action is required or requested of this Court with respect to these claims.
7
8
9    DATED: October 2, 2018                        Respectfully submitted,
10
11    KENNEDY HODGES, L.L.P.                              GREENBERG TRAURIG, LLP

12    By: /s/ David W. Hodges                             By: _/s/ __________
      David W. Hodges (admitted pro hac vice)             MARK E. FERRARIO
13    dhodges@kennedyhodges.com                           Nevada Bar No. 1625
14    Texas State Bar No. 00796765                        TAMI D. COWDEN
      4409 Montrose Blvd., Suite 200                      Nevada Bar No. 8994
15    Houston, Texas 77006                                ALAYNE M. OPIE
      Telephone: (713) 523-0001                           Nevada Bar No. 12623
16    Facsimile: (713) 523-1116                           GREENBERG TRAURIG, LLP
17                                                        10845 Griffith Peak Drive, Suite 600
      LEAD ATTORNEY IN CHARGE FOR                         Las Vegas, Nevada 89135
18    PLAINTIFF AND CLASS MEMBERS                         Telephone: (702) 792-3773
                                                          Facsimile: (702) 792-9002
19    LOCAL COUNSEL:                                      Email: ferrariom@gtlaw.com
20    Krista N. Albregts                                  cowdent@gtlaw.com
      Krista.albregts@gmail.com                           opiea@gtlaw.com
21    Nevada State Bar No. 13301
      2301 Green Mountain Court                           Attorneys for SHAC, LLC dba Sapphire
22    Las Vegas, Nevada 89135
                                                          Gentlemen’s Club, SHAC MT, LLC, David
23                                                        Michael Talla, and Peter Feinstein

24
25
26
27
28

                                                 2
                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
                                   CERTIFICATE OF SERVICE
1
2          I certify that on October 2, 2018 I filed this document on the District of Nevada system
     which will serve a true copy on all parties of record via electronic mail.
3
                                                /s/ David W. Hodges
4
                                                David W. Hodges
5
6
     IT IS SO ORDERED:
7
8
9
     _______________________________________
10
     RICHARD F. BOULWARE, II
11   UNITED STATES DISTRICT JUDGE

12
                 3rd day of October
     DATED this _____________________________, 2018
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE UNDER RULE 41(a)(1)
